Citation Nr: 0621372	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with fear and anxiety attacks, to 
include as secondary to radiation exposure and forced drug 
intake.

2.  Entitlement to service connection for stomach problems, 
to include as secondary to radiation exposure and forced drug 
intake.




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

In the May 2003 rating decision, the RO also denied service 
connection for a right shoulder dislocation and a throat 
disorder.  In an August 2004 statement, the veteran disagreed 
with those decisions.  Because the veteran did not file a 
notice of disagreement within one year of the May 2003 rating 
decision, the RO considered the May 2003 decision final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO did not 
address whether to reopen the issue of service connection for 
a throat disorder based on new and material evidence, and it 
is referred for appropriate action.  

In a July 2004 rating decision, the RO found that no new and 
material evidence had been received to reopen the previously 
denied claim for service connection for a right shoulder 
disability.  The veteran disagreed with that decision in 
August 2004, and the RO reviewed the issue in a January 2005 
Statement of the Case.  The veteran did not submit a 
substantive appeal, and that issue is not before the Board.

In the May 2003 rating decision, the RO also denied service 
connection for a seizure disorder.  The veteran disagreed 
with that decision in his October 2004 substantive appeal.  
The RO noted that the statement was not a timely appeal of 
the May 2003 decision, but, in a July 2005 rating decision, 
it considered whether new and material evidence had been 
received to reopen the claim.  The RO denied the claim, but 
the veteran did not disagree with that decision.  
Consequently, the issue of service connection for a seizure 
disorder is not before the Board in this case.

In the veteran's October 2004 substantive appeal, he also 
stated that he wished to appeal all original claims denied in 
the May 2003 rating decision.  Although that decision was 
final at the time the veteran disagreed with those decisions, 
the RO has not addressed whether new and material evidence 
has been submitted to reopen the previously denied claims of 
service connection for chest pain, joint and muscle pain, and 
high temperatures.  Those issues are referred for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been diagnosed as having PTSD.

3.  Psychoses did not begin within one year of the veteran's 
discharge from service.  

4.  The veteran's psychiatric condition did not begin during 
or as a consequence of service, to include as a result of 
possible radiation exposure or forced drug intake.

5.  The veteran does not have a current stomach disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, 
including as a result of radiation exposure or forced drug 
intake.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Stomach problems were not incurred in or aggravated by 
service, including as a result of radiation exposure or 
forced drug intake.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in January 2003 and September 2004, VA 
notified the veteran of the information and evidence needed 
to establish service connection for his claims.  In an April 
2003 letter, VA described the type of evidence that might 
demonstrate exposure to radiation or entitlement to service 
connection for PTSD.  The letters additionally identified 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  In a letter dated in 
April 2006, VA notified the veteran of the information needed 
to establish the degree of disability and the effective date 
of an award; however, the RO did not reconsider the veteran's 
claims subsequent to that notice.  The Board finds that the 
deficiency is not prejudicial because service connection for 
the claimed conditions is denied in this decision, and VA 
will not assign ratings or effective dates for those 
disabilities.  Consequently, the Board finds that the veteran 
was effectively notified of the information and evidence 
necessary to substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in January 2003, prior to the May 2003 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by affording him an opportunity to testify before an 
RO hearing officer and/or the Board.  In his December 2004 
substantive appeal, the veteran requested a hearing before 
the Board.  The veteran was notified of a video hearing 
scheduled on his behalf in April 2006, but he did not appear.  
When an appellant fails to appear for a scheduled hearing and 
a request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  In 
January 2003, VA requested medical records from Daryl D. 
Munzer, M.D., describing treatment provided beginning in 
January 2001.  The veteran subsequently alleged he received 
treatment from Dr. Munzer beginning in 1990.  In April 2003, 
the veteran authorized recovery of all treatment records, and 
VA again requested copies of applicable records.  Dr. Munzer 
did not respond to the second request.  Records associated 
with the veteran's claims file include treatment notes from 
January 2001 and January 2002.   The veteran also requested 
VA to recover relevant military records.  The RO requested 
and received all medial and dental records in February 2003.  
The RO also requested service personnel records confirming 
the veteran's alleged radiation risk.  In February 2003, the 
National Personnel Records Center (NPRC) responded that the 
information requested was not a matter of record.  Thus, all 
known and available records relevant to the issues on appeal 
were obtained and are associated with the veteran's claims 
file.  

The Board finds that VA did not have an obligation under the 
VCAA to provide a medical examination in relation to the 
veteran's claims.  The VCAA requires VA to order a medical 
examination of the veteran if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but otherwise indicates that the veteran 
has a disability or recurrent symptoms of a disability that 
may be associated with an in-service injury or disease.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no evidence that the veteran has been 
diagnosed as having PTSD or a chronic stomach condition.  
Furthermore, there is no objective evidence indicating that 
the veteran's psychiatric complaints or stomach symptoms are 
related to service.  Consequently, the Board finds that a 
medical examination is not necessary to decide the veteran's 
claims.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Radiation Exposure and Drug Intake

The veteran alleges that he was exposed to radioactive 
materials when he participated in a highly classified project 
related to atomic weapons.  He also maintains that he was 
forced to take unidentified drugs during his period of 
service.  He avers that radiation exposure and forced drug 
intake resulted in various physical ailments that have 
rendered him disabled since his period of service.  

In the May 2003 decision on appeal, the RO addressed the 
issues of service connection for radiation exposure and 
forced drug intake separate from the issues of service 
connection for stomach problems and PTSD.  Despite that prior 
classification, the Board notes that demonstrated exposure to 
radiation and ingestion of unknown drugs, although 
potentially dangerous, do not immediately establish 
entitlement to VA benefits.  Rather, VA will only grant 
service connection for disabilities directly incurred as a 
result of demonstrated in-service exposure or drug intake.  
Therefore, the Board will not analyze radiation exposure and 
forced drug intake as separate issues, but will review 
whether those alleged in-service injuries resulted in stomach 
problems and/or PTSD.

At the outset, the Board notes that the veteran is not 
entitled to a presumption of service connection on the basis 
of radiation exposure.  Under VA regulations, if a radiation-
exposed veteran exhibits a disease listed in 38 C.F.R. § 
3.309(d)(2), then that disease is presumptively service-
connected.  A "radiation-exposed veteran" is a veteran who 
participated in a radiation-risk activity during his period 
of active service.  Radiation-risk activites include:  onsite 
participation in atmospheric detonation testing of a nuclear 
device; service in Hiroshima or Nagasaki during specified 
periods; exposure during internment as a prisoner of war in 
Japan; extended presence at gaseous diffusion plants in 
Kentucky, Ohio, or Tennessee; and participation in 
underground nuclear testing in Alaska.  See 38 C.F.R. § 
3.309(d)(3).  The presumption will not apply in this case 
because the veteran is not "radiation-exposed veteran" as 
defined in the regulation, and he does not have a disease 
listed in 38 C.F.R. § 3.309(d)(2).  

Although the presumption of service connection based on 
radiation exposure does not apply, VA may nevertheless grant 
service connection for PTSD or stomach problems if there is 
evidence that the veteran incurred those conditions as a 
result of service, to include as a result of potential 
radiation exposure.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Direct service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Post-Traumatic Stress Disorder

The veteran states that he first experienced an anxiety 
attack in 1982, which recurred with increasing frequency 
beginning in 1996 or 1997.  He states that he currently 
experiences an attack nearly every week, marked by periods of 
temporary black-outs, an increase in heart rate and blood 
pressure, and an electrical sensation that begins in his 
stomach and spreads through his chest and skeleton.  He avers 
that progressively worsening panic attacks and other 
psychiatric symptoms affect his sleep patterns, activities, 
employability, and sociability.  He alleges that he does not 
leave his home because of his symptoms unless necessary for 
medical treatment.  

The veteran suggests that physicians have advised him that 
his condition is impossible to diagnose or treat.  He 
additionally alleges that existing medical records do not 
accurately reflect his condition.  He avers that physicians 
who treated him during service modified or concealed their 
observations given the secrecy of military projects.  He also 
asserts that physicians who treated him after his discharge 
did not properly record symptoms or diagnoses that they 
described to the veteran during medical examinations.  

The veteran described a history of depression or excessive 
worry during his July 1972 induction examination, but, in 
January 1974, a physician noted that the veteran's history of 
worry was not significant.  

Treatment records recovered from Daryl D. Munzer, M.D., 
indicate that the veteran complained of left-sided numbness 
and nausea in January 2001, and Dr. Munzer referenced 
symptoms of depression, anxiety, and panic attacks in January 
2002. 

The veteran received psychiatric treatment from three 
physicians, Mary J. Bumstead, M.D., Dwight O. Swaback, M.D., 
and Jeri E. Owens, M.D., from October 2001 to August 2002.  
He denied receiving psychiatric treatment prior to that 
period.  Symptoms noted during treatment included anxiety, 
panic attacks, violent intrusive thoughts, difficulty 
sleeping, phobias, apathy, hopelessness, despair, poor 
concentration, impaired judgment, tangential thoughts, 
depression, fearfulness, and anger.  Dr. Bumstead noted that 
that veteran had difficulty with employment and personal 
relationships.  

Physicians noted strong psychosomatic and hypochondriacal 
elements of the veteran's described symptoms.  They also 
opined that the veteran experienced paranoid delusions of 
persecution and paranoid delusional ideation in relation to 
his past military experiences.  Diagnoses included manic 
depression, panic disorder, generalized anxiety disorder, and 
possible obsessive-compulsive disorder.

From November 2002 to January 2003, the veteran received 
treatment at a VA medical center.  VA physicians noted that 
the veteran exhibited somatic symptoms as well as paranoid, 
grandiose, and delusional thoughts related to his military 
experiences.  There was also evidence of possible psychosis.  
Physicians diagnosed paranoid delusional, depressive, and 
anxiety disorders as well as a possible obsessive-compulsive 
disorder, but a VA psychiatrist noted that there was a 
significant lack of clarity related to the veteran's 
diagnosis.  During a December 2002 examination, the veteran 
described a history of PTSD, and a VA physician diagnosed 
PTSD with depression.  

Because there is evidence of psychosis, the veteran may be 
entitled to a presumption of service connection based on a 
chronic condition.  Psychosis is classified as a chronic 
disease under 38 C.F.R. § 3.309(a).  Service connection may 
be granted for the conditions listed in that regulation if 
the veteran displays symptoms of a chronic condition to a 
degree of ten percent or more within one year of discharge, 
even if there is not otherwise evidence that the condition 
was incurred in or aggravated by service.  See 38 C.F.R. §§ 
3.307(a)(2), 3.309(a).  The presumption of chronicity will 
not apply in this case because there is no medical evidence 
of psychoses until 2002, nearly ten years after the veteran's 
discharge from service.  

Evidence of record fails to demonstrate that the veteran 
incurred PTSD as a result of service.  Service connection for 
PTSD requires medical evidence that the veteran has a current 
diagnosis of PTSD, credible evidence supporting the 
occurrence of an in-service stressor, and medical evidence 
linking the current diagnosis and the in-service stressor.  
See 38 C.F.R. § 3.304(f).  Applying these elements, service 
connection for PTSD must be denied because there is no 
evidence that the veteran has been diagnosed as having PTSD.  
A VA physician diagnosed the condition based on the veteran's 
self-described history of the condition, but the diagnosis is 
inconclusive because it is based solely on the veteran's 
description of his medical history, and not medical evidence 
of record.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(stating that the Board is not bound by a medical opinion 
based solely on an unsubstantiated history as related by the 
veteran).  In any case, there is no medical evidence of 
trauma associated with any corroborated in-service stressors.

In addition, evidence fails to establish that any diagnosed 
psychiatric disabilities began during or as a consequence of 
service.  During a December 2002 examination, the veteran 
described a 1970 history of antidepressant use, but there is 
no medical evidence confirming that allegation.  Rather, 
evidence indicates that the veteran did not experience 
anxiety attacks until 1982 and did not seek treatment for his 
symptoms until 2001.  The significant lapse of time between 
service and the manifestation of symptoms precludes a finding 
that there is a causative relationship between the veteran's 
service and his current condition.  More notably, no medical 
evidence or medical opinion of record suggests that there is 
a nexus between the veteran's service and his current 
symptoms.  

The veteran avers that he incurred his condition as a result 
of in-service radiation exposure and/or forced drug intake.  
No medical opinion establishes that relationship, and the 
veteran lacks the medical expertise necessary to identify the 
origin of his condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  Because there is no 
objective evidence that the veteran's psychiatric condition 
began during or as a consequence of service, service 
connection for PTSD must be denied.

II.  Stomach Condition

The veteran alleges that he experiences daily stomach 
problems, including periodic constipation and bloating.  He 
alleges that he was diagnosed as having diastasis recti and a 
belly button hernia, which he attributes to muscle spasms and 
seizures experienced during neurological attacks; however, 
there is no medical evidence of those diagnoses of record.  

The veteran alleges that, shortly after he began taking 
unknown drugs during service, he experienced a consequent 
period of diarrhea, delirium, and vomiting.  The veteran's 
service medical records indicate that the veteran was treated 
for stomach cramps, vomiting, and diarrhea in February 1974.  
The veteran's separation examination does not reference any 
residuals of that illness or any history of stomach problems.

The veteran claims that he began experiencing stomach 
problems approximately ten years after service.  He asserts 
that he took Zantac several times each day for eight years.  
He also maintains that he received treatment for stomach 
problems for ten years from Daryl Munzer, M.D.  Treatment 
records provided by Dr. Munzer do not reference any treatment 
for or history of stomach problems.

Treatment records indicate that the veteran periodically 
complained of nausea as well as a bloated, flushed, and/or 
acidic feeling of his abdomen associated with alleged 
"muscular skeletal seizures."

In February 2002, the veteran complained of a four-year 
history of stomach problems.  He observed that his stomach 
symptoms were related to anxiety.  During the same period, he 
described an episode of abdominal cramping, accompanied by a 
bloated and flushed feeling in his abdomen that spread 
through his body.  

In April 2002, the veteran described a bloated, numb, and 
acidic feeling in his abdomen.  Dwight O. Swaback, M.D., 
encouraged the veteran to resume use of Zantac.  During a 
December 2002 examination, the veteran described intermittent 
periods of bloating and constipation.  

Initially, the Board notes that there is no evidence that the 
veteran has a diagnosed, chronic stomach condition.  Despite 
the veteran's allegation, there is no reference to diastasis 
recti or a belly button hernia in the veteran's medical 
history.  In addition, no medical opinion attributes the 
veteran's symptoms to a specific condition.

Moreover, there is no evidence that the veteran's stomach 
complaints are related to his active service.  The veteran 
experienced an episode of nausea, vomiting, and diarrhea 
during service, but evidence indicates that those symptoms 
were acute and transitory; the veteran did not complains of 
stomach problems during his remaining period of service or 
during his separation examination.  Additionally, no medical 
opinion of record relates in-service symptoms to the 
veteran's current complaints.  

Finally, there is no evidence of a nexus between subsequent 
symptoms and the veteran's active service.  The veteran did 
not complain of additional stomach problems until several 
years after his discharge from service:  in his application 
for benefits, he stated that stomach symptoms began ten years 
after service; and in 2002, he described a four-year history 
of stomach problems.  That significant lapse of time 
undermines a potential relationship between the veteran's 
symptoms and his active service.  More significantly, no 
medical evidence establishes that the veteran's stomach 
symptoms are related to a chronic condition incurred during 
service, to include as a result of radiation exposure or 
forced drug intake.  In fact, the veteran described stomach 
symptoms related his psychiatric/neurologic disorder.  
Consequently, because there is no evidence of a current 
disability attributable to the veteran's period of service, 
service connection for a stomach condition must be denied.




ORDER

Service connection for PTSD is denied.

Service connection for stomach problems is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


